Memorandum by the Court.
Appeal from an order of the Supreme Court at Special Term, County of . St. Lawrence, which granted the defendant County of St. Lawrence’s motion for summary judgment dismissing plaintiff’s complaint and amended complaint as to said county. On November 20, 1963, the plaintiff was injured when the car in which he was a passenger struck a utility pole along the westerly side of Willow Street Road in the Town of DeKalb, County of St. Lawrence. Concededly Willow Street Road is a town highway. The county’s negligence as alleged by plaintiff consists of its omission to comply with the duties imposed upon it by sections 102 and 139 of the Highway Law after knowledge of the alleged defective condition. Upon the record before us, we cannot say, as a matter of law, that the county could not be liable. Judgment and order reversed, on the law, with $20 costs. Herlihy, J. P., Reynolds, Aulisi and Hamm, JJ., concur.